DETAILED ACTION
Response to Amendment
The amendment filed 12/08/2021 has been entered.
Claims 14 and 15 are new.
Claims 6, 9 and 12 are cancelled. 
Claims 1, 3, and 7 are amended.
Claims 1-5, 7-8, 10-11 and 13-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rostocki (DE 10-2014-111947 A1) in view of Weidenfelder (US 20180180725 A1).
Regarding claim 1, Rostocki teaches an ultrasonic sensor for concealed installation at a cladding part of the motor vehicle [0001-0003];

wherein ultrasonic signals are transferred by the membrane to the cladding part[0039];…..
and a damping element that is arranged surrounding a longitudinal axis of the membrane and around the ultrasonic sensor[#7; Fig 3].
wherein at least the membrane extends through a cutout of the damping element[Fig 4],
wherein oscillations of the cladding part are attenuated by the damping element when in the installed state [0040],
wherein the damping element comprises reinforcing elements. [#7, #8 in Fig 3, 4; 0042].
Rostocki, implies but does not explicitly teach at least one holding element that is joined to at least one latching element of the ultrasonic sensor so as to install the ultrasonic sensor at the cladding part in a concealed manner[0039 has at least one holding element by which the ultrasonic sensor is installed at the cladding part in a concealed manner and the use of a latching element would be obvious to one of ordinary skill in the art]
Weidenfelder[Title; Abstract; Fig 1 has holder with latching that installs the sensor on cladding] teaches teach at least one holding element that is joined to at least one latching element of the ultrasonic sensor so as to install the ultrasonic sensor at the cladding part in a concealed manner [0004-0006; 0045-0047 teach concealment as well]
It would have been obvious to one of ordinary skill in the art to have modified the sensor in Rostocki with the latching elements of Weidenfelder in order to easily attach the sensor in a concealed manner. Moreover the use of latching elements would be a matter of design choice since applicant has not disclosed that latching solves any stated problem or is for any particular purpose.
Regarding claim 2, Rostocki, as modified, teaches the reinforcing elements are distributed homogeneously in the damping element.[0018 and 0042 discuss uneven distribution meaning that homogenous distribution is already present in the configuration and is an alternative embodiment].
Regarding claim 4, Rostocki, as modified, teaches the damping element comprises fibres as reinforcing elements. [#8 in Fig 4].
Regarding claim 5, Rostocki, as modified, teaches the damping element comprises glass fibres and/or ceramic fibres and/or basalt fibres and/or mineral fibres and/or stainless steel fibres and/or aluminium fibres and/or plastic fibres as reinforcing elements. [#8 in Fig 3, 4; 0042 teaches plastic, metal and ceramic].
Regarding claim 7, Rostocki, as modified, teaches the damping element comprises a covering layer.[#12 in Fig 4 and Fig 5].
Regarding claim 10, Rostocki, as modified, teaches at least the shape and/or the position of the reinforcing elements in the damping element are matched to the resonant frequency of the ultrasonic sensor. [0012]
Regarding claim 11, Rostocki, as modified, teaches the cutout of the damping element is of annular design. [Fig 3].
Regarding claim 13, Rostocki, as modified, teaches a cladding part for a motor vehicle, wherein the ultrasonic sensor is arranged in a concealed manner at the cladding part, so that the ultrasonic sensor is arranged for the transmission of ultrasonic signals through the cladding part and/or for the reception of echo signals through the cladding part.[0038-0040].
Regarding claim 14, Rostocki, does not explicitly teach at least one holding element comprises at least one additional damping element. 

It would have been obvious to one of ordinary skill in the art to have modified the sensor in Rostocki additional damping of Weidenfelder in order get additional damping. Moreover it would have been obvious to one having ordinary skill in the art to have additional damping elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 15, Rostocki, as modified, teaches the damping element comprises a base material and the reinforcing elements are formed of a material that is different from the base material, and wherein the reinforcing elements are contained within the base material. [#8 in Fig 3, 4; 0042 teaches plastic, metal and ceramic meaning it is different from the base material and contained in the base material].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rostocki (DE 10-2014-111947 A1) in view of Weidenfelder (US 20180180725 A1) as applied to claim 1 above, and further in view of Bartylla (DE 10-2013- 211619 A1).
Regarding claim 3, Rostocki does not explicitly teach damping element comprises hollow spheres as reinforcing elements.
Bartylla teaches the damping element comprises hollow spheres as reinforcing elements.[0027]
It would have been obvious to one of ordinary skill in the art to have modified the reinforcing elements in Rostocki with the hollow spheres in Bartylla in order to create hollow spheres as reinforcing elements to better adjust attenuation, frequency, sensitivity..

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rostocki (DE 10-2014-111947 A1) in view of Weidenfelder (US 20180180725 A1) as applied to claim 1 above, and further in view of Esmail (US 2017/0059697 A1).
Regarding claim 8, Rostocki does not explicitly teach a basis material of the damping elementis formed of butyl rubber.
Esmail teaches that a basis material of the damping element is formed of butyl rubber. [0015]
It would have been obvious to one of ordinary skill in the art to have modified the basis material in Rostocki with the use of Butyl Rubber in Esmail as the use of such material is well knowninthe art based on its physical properties. Additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been considered but are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645